



Exhibit 10.1




THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS PLAN SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR
LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS
DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE PARTIES HERETO.


PLAN SUPPORT AGREEMENT
This PLAN SUPPORT AGREEMENT (including all exhibits attached hereto, as may be
amended, modified or supplemented from time to time in accordance with the terms
hereof, this “Agreement”) is made and entered into as of July 29, 2016, by and
among (a) (i) Energy Future Holdings Corp., a Texas corporation (“EFH Corp.”);
(ii) Energy Future Intermediate Holding Company LLC (“EFIH”), a Delaware limited
liability company and a direct, wholly-owned subsidiary of EFH Corp.; (iii) EFIH
Finance Inc. (“EFIH Finance,” and together with EFIH, the “EFIH Debtors”), a
Delaware corporation and a direct, wholly-owned subsidiary of EFIH; and (iv)
each of EFH Corp.’s other direct and indirect subsidiaries listed on the
signature pages hereto (each of the foregoing entities identified in subclauses
(i) through (iv) an “EFH/EFIH Debtor” and, collectively, the “EFH/EFIH Debtors”)
and (b) NextEra Energy, Inc., a Florida corporation (together with Merger Sub,
as defined below, “NEE”), solely in its capacity as the Plan Sponsor (subject to
its obligations set forth in Section 4.03(a)).
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Alternative E-Side Plan (as defined below).
RECITALS
WHEREAS, on April 29, 2014, the Debtors commenced chapter 11 cases in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by
filing voluntary petitions for relief under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), which chapter 11
cases are being jointly administered and are captioned In re Energy Future
Holdings Corp., et al., Case No. 14-10979 (CSS) (the “Chapter 11 Cases”);
WHEREAS, EFIH owns 100% of Oncor Electric Delivery Holdings Company LLC, which
owns approximately 80.03% of the equity interests in Oncor Electric Delivery
Company LLC (“Oncor”);
WHEREAS, Texas Transmission Investment LLC, a Delaware limited liability company
(“TTI”), owns approximately 19.75% of Oncor, and Oncor Management Investment
LLC, a Delaware limited liability company (“Oncor Management”), owns
approximately 0.22% of the equity interests in Oncor (together, the “Minority
Interest”);




1





--------------------------------------------------------------------------------







WHEREAS, on September 18, 2015, the Bankruptcy Court entered an order
authorizing the Debtors to enter into and perform under that certain Plan
Support Agreement, dated August 9, 2015 (the “Existing PSA”) [Docket No. 6097];
WHEREAS, on December 6, 2015, the Debtors filed in the Chapter 11 Cases the
Sixth Amended Joint Plan of Reorganization of Energy Future Holdings Corp., et
al., pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 7235] (the “REIT
Plan”);
WHEREAS, on December 9, 2015, the Bankruptcy Court entered the Amended Order
Confirming the REIT Plan [Docket No. 7285];
WHEREAS, the Existing PSA provides, among other things, that, if the REIT Plan
is not consummated, the parties to the Existing PSA would support an
“Alternative Restructuring,” as defined in the Existing PSA, or another plan or
restructuring transaction that contains certain “Required Alternative Terms,” as
defined in the Existing PSA;
WHEREAS, on or about 12:01 A.M. (ET) on May 1, 2016, the Required TCEH First
Lien Creditors (as defined in the Existing PSA) delivered a Plan Support
Termination Notice (as defined in the Existing PSA) to the Debtors and the
Required Investor Parties (as defined in the Existing PSA), which caused the
REIT Plan to be null and void;
WHEREAS, on May 11, 2016, the Debtors filed in the Chapter 11 Cases the Amended
Joint Plan of Reorganization of Energy Future Holdings Corp., et al., pursuant
to Chapter 11 of the Bankruptcy Code [Docket No. 8421] (the “New EFH Plan”) and
related disclosure statement [Docket No. 8423];
WHEREAS, the Parties have been engaged in good faith negotiations with each
other regarding the terms of a restructuring transaction that satisfies the
Required Alternative Terms and/or constitutes an Alternative Restructuring;
WHEREAS, in connection with such good faith discussions, EFH Corp., EFIH, NEE
and EFH Merger Co., LLC (“Merger Sub”) entered into that certain Merger
Agreement, dated as of July 29, 2016 (a fully-executed copy of which is attached
hereto as Exhibit A (the “Merger Agreement”), pursuant to which Reorganized EFH
Corp. will merge with and into Merger Sub, with Merger Sub as the surviving
company (the “Merger”);
WHEREAS, also in connection with such good faith discussions, the Parties have
developed a new joint plan of reorganization for EFH Corp., EFIH, EFIH Finance,
and such other EFH/EFIH Debtors as agreed to by the Parties, which new joint
plan would amend and replace the New EFH Plan, solely with respect to the
EFH/EFIH Debtors, in the form and substance attached hereto as Exhibit B (as
such plan may be amended from time to time in accordance with its terms, the
“Alternative E-Side Plan”)1;
________________________
1 Unless otherwise indicated, any reference in this Agreement to the Alternative
E-Side Plan is a reference to the Alternative E-Side Plan solely with respect to
the EFH/EFIH Debtors.


2





--------------------------------------------------------------------------------





WHEREAS, pursuant to the Alternative E-Side Plan and the Merger Agreement, upon
the Merger Closing (as defined in the Merger Agreement), NEE would acquire 100%
of the equity of Reorganized EFH and certain of its direct and indirect
subsidiaries (EFH Corp. and its direct and indirect subsidiaries that are being
acquired by NEE, collectively, the “E-Side Acquired Debtors”);
WHEREAS, pursuant to the Alternative E-Side Plan and the Merger Agreement, NEE
would not acquire, among others: (a) EFCH and its subsidiaries; (b) Reorganized
TCEH and Reorganized TCEH’s subsidiaries; (c) the EFH Shared Services Debtors
(as defined in the Alternative E-Side Plan); and (d) EFH Properties Company and
its subsidiaries;
WHEREAS, Merger Sub or its Affiliate may acquire (a) all or a portion of the
Minority Interest held by TTI pursuant to the drag-along rights set forth in
Section 3.3 of the Investor Rights Agreement, dated as of November 5, 2008,
among Oncor and certain of its direct and indirect equity holders, including EFH
Corp. and TTI, or (b) all or a portion of the Minority Interest held by TTI
and/or Oncor Management in privately negotiated transactions with TTI and/or
Oncor Management (the agreement(s) executed to effectuate the transaction(s)
contemplated in clause (a) and/or (b), the “Minority Interest Acquisition
Agreement”);
WHEREAS, each EFH/EFIH Debtor, in exercising its respective business judgment,
has determined that the Alternative E-Side Plan provides appropriate value to
creditors and increases certainty of execution;
WHEREAS, the Parties have agreed to take certain actions in support of the
Alternative E-Side Plan; and
WHEREAS, the Parties intend to file with the Bankruptcy Court the Alternative
E-Side Plan and a related disclosure statement (the “Alternative E-Side
Disclosure Statement”) that incorporate the terms and conditions set forth
herein (such filings, including all exhibits and schedules related thereto,
together with Merger Agreement, as each may be amended from time to time in
accordance with its terms, the “Alternative E-Side Plan Documents”).
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:
AGREEMENT
Section 1.    Exhibits Incorporated by Reference.
Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits. In the event of any inconsistency between this Agreement and the
Alternative E-Side Plan, the Alternative E-Side Plan shall govern.








3





--------------------------------------------------------------------------------





Section 2.    Agreement Effective Date.
This Agreement shall be immediately effective and binding on all Parties (other
than the EFH/EFIH Debtors) upon the execution and delivery of a duly executed
signature page to this Agreement by each of the Parties to each of the other
Parties, pursuant to Section 10.11 hereof and upon, with respect to the EFH/EFIH
Debtors, the date of entry by the Bankruptcy Court of the PSA and Merger
Approval Order (as defined below) (the “Agreement Effective Date”), whether such
execution or delivery occurs before or after the filing of this Agreement with
the Bankruptcy Court.
Section 3.    Definitive Documentation.
The definitive documents and agreements governing the Alternative E-Side Plan
and all transactions contemplated by this Agreement (collectively, the
“Alternative E-Side Restructuring Documents”) shall include:
(a)    the motion to approve (i) the EFH/ EFIH Debtors entry into, and
performance under, this Agreement, and (ii) the Merger Agreement, related
agreements, and the terms thereof, including, among other things, (x) the
Termination Fee (as set forth and defined in the Merger Agreement) in favor of
NEE, and (y) the EFH/EFIH Debtors’ performance of their obligations thereunder
(the foregoing (i) and (ii), collectively, the “PSA and Merger Approval
Motion”);
(b)    the order of the Bankruptcy Court approving the PSA and Merger Approval
Motion (the “PSA and Merger Approval Order”);
(c)    the Alternative E-Side Plan and each document or agreement contemplated
in connection with consummation of the Alternative E-Side Plan, including the
Merger Agreement and all related agreements contemplated by the foregoing;
(d)    the Alternative E-Side Disclosure Statement and the other solicitation
materials in respect of the Alternative E-Side Plan (collectively, the
“Alternative E-Side Solicitation Materials”), and the order entered by the
Bankruptcy Court approving the Alternative E-Side Solicitation Materials as
containing “adequate information” as required by section 1125 of the Bankruptcy
Code (the “Alternative E-Side Disclosure Statement Order”);
(e)    the order of the Bankruptcy Court confirming the Alternative E-Side Plan
and authorizing all of the transactions and agreements contemplated by the
Alternative E-Side Plan with respect to the EFH/EFIH Debtors (the “Alternative
E-Side Confirmation Order”); and
(f)    all other documents that will comprise supplements to the Alternative
E-Side Plan as it relates to the EFH/EFIH Debtors.
Each of the Parties acknowledges and agrees that certain of the Alternative
E-Side Restructuring Documents remain subject to negotiation and completion and
shall, upon completion, contain terms, conditions, representations, warranties,
and covenants consistent with the terms of this Agreement, the Merger Agreement,
and the Alternative E-Side Plan, and shall otherwise be in form and substance
reasonably acceptable to each of the Parties. Each Party agrees that it shall
act in good faith and use and undertake all commercially reasonable efforts to
4





--------------------------------------------------------------------------------





negotiate and finalize the terms of the Alternative E-Side Restructuring
Documents that are not finalized as of the date hereof.
Section 4.    Commitments Regarding the Alternative E-Side Plan.
4.01.    [Reserved].
4.02.    Commitments of the EFH/EFIH Debtors.
(a)    Each EFH/EFIH Debtor agrees, for so long as this Agreement has not been
terminated in accordance with Section 8, that:
(i)    it shall use commercially reasonable efforts to file the PSA and Merger
Approval Motion jointly with the other EFH/EFIH Debtors, with the Bankruptcy
Court, on or before three (3) business days after the Agreement Effective Date,
which motion, for the avoidance of doubt, shall attach a copy of this Agreement
and all exhibits thereto, including the Alternative E-Side Plan and the
fully-executed Merger Agreement, and which motion, for the avoidance of doubt,
shall seek approval of, among other things, the Termination Fee (as defined in
the Merger Agreement) in favor of NEE pursuant to the terms of the Merger
Agreement.
(ii)    it shall use good faith efforts to file the Alternative E-Side Plan
jointly with the other EFH/EFIH Debtors, and on behalf of the other Parties,
with the Bankruptcy Court, as soon as reasonably practicable, but not later than
August 5, 2016 (or such other date as mutually agreed to between NEE and the
EFH/EFIH Debtors), which Alternative E-Side Plan shall amend and supersede the
New EFH Plan on the terms set forth herein and, contemporaneously therewith, the
Alternative E-Side Disclosure Statement;
(iii)    it shall use good faith efforts to negotiate the Alternative E-Side
Restructuring Documents and to take such actions as the EFH/EFIH Debtors in good
faith deem reasonable and appropriate to obtain Bankruptcy Court approval of the
Alternative E-Side Restructuring Documents as soon as reasonably practicable;
(iv)    it shall support and take all steps reasonably necessary to obtain entry
of (A) the PSA and Merger Approval Order as soon as reasonably practicable, but
not later than September 20, 2016, provided that, for purposes of this Section
4.02(a)(iv), entry of such order shall be deemed to occur upon an oral
indication by the Bankruptcy Court that it is approving or will approve the
EFH/EFIH Debtors’ entry into and performance under this Agreement and the Merger
Agreement, (B) an order of the Bankruptcy Court approving the Alternative E-Side
Disclosure Statement as soon as reasonably practicable, but not later than
September 20, 2016, provided that, for purposes of this Section 4.02(a)(iv),
entry of such order shall be deemed to occur upon an oral indication by the
Bankruptcy Court that it is approving or will approve the Alternative E-Side
Disclosure Statement as containing “adequate information” as required by section
1125 of the Bankruptcy Code, and (C) the Alternative E-Side Confirmation Order,
which order shall provide that NEE is a good faith purchaser within the meaning
of section 363(m) of the Bankruptcy Code, and is therefore entitled to the
protections afforded to good faith purchasers to the fullest extent permitted
under the Bankruptcy Code, and otherwise has proceeded in good faith in all
respects in connection with the Chapter 11 Cases (as defined in the Alternative
E-Side Plan) and the transactions contemplated by the Merger Agreement, as soon
as


5





--------------------------------------------------------------------------------





reasonably practicable, but not later than December 15, 2016, provided that, for
purposes of this Section 4.02(a)(iv), entry of such order shall be deemed to
occur upon an oral indication by the Bankruptcy Court that it is approving or
will approve confirmation of the Alternative E-Side Plan;
(v)    it shall support and take all steps reasonably necessary to consummate as
soon as possible, and in any event by March 29, 2017 (the “Initial Drop-Dead
Date”), or as soon thereafter as is reasonably practicable, the Alternative
E-Side Plan solely as it relates to the EFH/EFIH Debtors and all other
transactions contemplated by this Agreement in accordance with the Bankruptcy
Code and on terms consistent with this Agreement;
(vi)    it shall execute and deliver any other agreements reasonably required to
effectuate and consummate the Alternative E-Side Plan and all other transactions
contemplated by this Agreement;
(vii)    it shall take all steps reasonably necessary to obtain required
regulatory and/or third-party approvals for the Alternative E-Side Plan and all
other transactions contemplated by this Agreement (including from the PUC, the
IRS, the FCC, and the FERC, as applicable);
(viii)    it shall not withdraw any filing made with any court or regulatory
body in connection with the transactions contemplated by the Alternative E-Side
Plan or Merger Agreement without the prior written consent of NEE, such consent
not to be unreasonably withheld, conditioned, or delayed;
(ix)    it shall not assume or reject any executory contract or unexpired lease
to which it is a party pursuant to Section 365 of the Bankruptcy Code without
the prior written consent of NEE, except as otherwise required by the
Alternative E-Side Plan;
(x)    it shall not establish any additional Supplemental Bar Dates (as defined
in that Order (A) Setting Supplemental Bar Date for Ninety Subsequently
Identified Parties, (B) Approving Notice Thereof, and (C) Establishing Related
Procedures [Docket No. 8507]);
(xi)    except as permitted by Section 6.2 of the Merger Agreement, it shall not
directly or indirectly, or encourage any other entity to directly or indirectly,
(a) object to, delay, impede, or take any other action or any inaction to
interfere with the acceptance, implementation, consummation, or amendment of the
Alternative E-Side Plan; or (b) propose, file, support, vote for, or take any
other action in furtherance of any Competing Transaction or competing plan of
reorganization, including, for the avoidance of doubt, by making or supporting
any filings with the Bankruptcy Court or any regulatory agency, including the
PUC, the IRS, the FCC, and FERC, or by entering into any agreement or making or
supporting any filing, press release, press report, or comparable public
statement, with respect to any Competing Transaction; and
(xii)    to the extent any of the EFH/EFIH Debtors has any right to vote or
direct the vote of any Claim, such EFH/EFIH Debtor shall vote or direct such
vote in favor of the Alternative E-Side Plan.








6





--------------------------------------------------------------------------------





(b)    The foregoing sub-clause (a) of this Section 4.02 will not limit any of
the following EFH/EFIH Debtors rights:
(i)    to appear and participate as parties-in-interest in any matter to be
adjudicated in the Chapter 11 Cases, and to file any pleadings or documents in
connection therewith, so long as such appearances or filings, and the positions
advocated in connection therewith, do not violate and are not inconsistent with
the other terms of this Agreement and are not inconsistent with and do not
violate the terms of the Alternative E-Side Plan, the Merger Agreement, or the
Minority Interest Acquisition Agreement;
(ii)    to exercise any right, remedy, power or defense under any applicable
credit agreement, indenture, other loan document or applicable law that does not
violate and is not inconsistent with the other terms of this Agreement and is
not inconsistent with and does not violate the terms of the Alternative E-Side
Plan or the Merger Agreement; or
(iii)    the rights set forth in Section 6.2(a) of the Merger Agreement.
(c)    For the avoidance of doubt, the EFH/EFIH Debtors shall have no
obligations under this Agreement to support, and reserve all of their rights to
object to and otherwise litigate in connection with, any disclosure statement,
plan of reorganization, or other restructuring document for the EFH/EFIH Debtors
that is not filed by the EFH/EFIH Debtors, except where this Agreement otherwise
imposes a contrary affirmative obligation.
(d)    Notwithstanding anything to the contrary in this Agreement, until entry
of the Alternative E-Side Confirmation Order, (i) the board of directors, the
board of managers, or any such similar governing body of any EFH/EFIH Debtor
shall be permitted to take (or permitted to refrain from taking) any action with
respect to the covenants and agreements set forth in this Agreement to the
extent such board of directors, board of managers, or such similar governing
body determines, in its sole discretion after consultation with its independent
financial advisors and outside legal counsel, and based on the advice of such
counsel, that taking such action, or refraining from taking such action, as
applicable, is necessary to comply with its applicable fiduciary duties,
provided that, the rights set forth in this clause (i) shall not be available to
EFH Corp. or EFIH if a material breach of Section 6.2 of the Merger Agreement by
EFH Corp. or EFIH has provided the basis for such determination, and (ii) the
officers and employees of each EFH/EFIH Debtor shall not be required to take (or
refrain from taking) any actions inconsistent with applicable law.
4.03.    Commitments of NEE.
(a)    For so long as this Agreement has not been terminated in accordance with
Section 8, NEE agrees that:
(i)    subject to receipt of the Alternative E-Side Disclosure Statement and the
related solicitation materials, in each case, approved by the Bankruptcy Court
as containing “adequate information” as such term is defined in section 1125 of
the Bankruptcy Code, it shall:
(A)
to the extent it is permitted to vote to accept or reject the Alternative E-Side
Plan, vote each and every Claim now owned or hereafter acquired by NEE to accept
the Alternative E-Side Plan by timely delivering its duly executed and completed
ballot(s) accepting the Alternative E-Side Plan;



7





--------------------------------------------------------------------------------







(B)
to the extent it is permitted to elect whether to opt out of the releases set
forth in the Alternative E-Side Plan, elect not to opt out of the releases set
forth in the Alternative E-Side Plan, by timely delivering its duly executed and
completed ballot(s) indicating such election; and

(C)
not change or withdraw (or cause to be changed or withdrawn) any such vote or
election described in the foregoing (A) or (B);

(ii)    it shall use good faith efforts to negotiate the Alternative E-Side
Restructuring Documents in good faith and to take such actions as are reasonably
requested by the EFH/EFIH Debtors or as NEE in good faith deems reasonable and
appropriate to obtain Bankruptcy Court approval of the Alternative E-Side
Restructuring Documents as soon as reasonably practicable;
(iii)    it shall use good faith efforts to assist in obtaining (A) entry of the
Alternative E-Side Disclosure Statement Order approving the Alternative E-Side
Disclosure Statement, the PSA and Merger Approval Order, and the Alternative
E-Side Confirmation Order, and (B) consummation of the Alternative E-Side Plan
and all other transactions contemplated by this Agreement as soon as reasonably
practicable in accordance with the Bankruptcy Code and on terms consistent with
this Agreement, including within the timeframes contemplated in this Agreement;
(iv)    it shall not directly or indirectly, or encourage any other entity to
directly or indirectly: (A) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation) of the Alternative E-Side
Plan; (B) propose, file, support, vote for, or take any other action in
furtherance of any Competing Transaction, including, for the avoidance of doubt,
by making or supporting any filings with the Bankruptcy Court or any regulatory
agency, including the PUC, the IRS, the FCC, and the FERC, or by entering into
any agreement or making or supporting any filing, press release, press report or
comparable public statement, with respect to any Competing Transaction; or (C)
exercise any right or remedy for the enforcement, collection, or recovery of any
claim against the EFH/EFIH Debtors (or any direct or indirect subsidiaries of
EFH Corp. that are not party to this Agreement) other than as expressly
permitted by the Alternative E-Side Plan and the Merger Agreement; provided,
however, that notwithstanding the foregoing, NEE may file with the Bankruptcy
Court all documents necessary to obtain approval of this Agreement and entry of
the PSA and Merger Approval Order;
(v)    it shall (A) use commercially reasonable efforts to obtain required
regulatory and/or third-party approvals (including from the PUC, the IRS, the
FCC, and the FERC, as applicable), and (B) use commercially reasonable efforts
to assist in obtaining (1) Bankruptcy Court approval of the Alternative E-Side
Plan Documents and confirmation of the Alternative E-Side Plan, and (2) entry of
an order of the Bankruptcy Court approving the






8





--------------------------------------------------------------------------------





Alternative E-Side Disclosure Statement, the PSA and Merger Approval Order, and
the Alternative E-Side Confirmation Order, and any other order of the Bankruptcy
Court (whether temporary, preliminary or permanent) reasonably necessary to
consummate the Alternative E-Side Plan and all other transactions contemplated
by this Agreement (as it relates to the EFH/EFIH Debtors) in accordance with the
Bankruptcy Code and on terms consistent with this Agreement; and
(vi)    If the Merger Agreement is validly terminated (A) in accordance with
Section 8.2 of the Merger Agreement or (B) by either EFH or EFIH in accordance
with Section 8.3(a), 8.3(b) or 8.3(g) of the Merger Agreement and upon entry of
the PSA and Merger Approval Order, then neither NEE nor any of its Affiliates
shall, directly or indirectly, or encourage any other entity to, directly or
indirectly, (1) object to, delay, impede, or take any other action or any
inaction to interfere with the acceptance, implementation, consummation or
amendment (whether before or after confirmation, provided that such amendment
was made consistent with this Agreement) of an Acquisition Proposal, as defined
in the Merger Agreement; or (2) propose, file, support, or take any other action
in furtherance of any restructuring, workout, plan of arrangement, or plan of
reorganization for the EFH/EFIH Debtors (including the Alternative E-Side Plan
and the transactions contemplated therein) other than an Acquisition Proposal,
including, for the avoidance of doubt, making or supporting any filings with the
Bankruptcy Court or any regulatory agency, including the PUCT or the FERC, or
making or supporting any public statements with respect to any restructuring,
workout, plan of arrangement, or plan of reorganization for the EFH/EFIH Debtors
other than any such plan or restructuring described in (1). Notwithstanding
anything in this Section 4.03(a)(vi) to the contrary, neither NEE nor any of its
Affiliates shall be prohibited or restricted from taking any actions that they
determine in their reasonable discretion are necessary or appropriate, including
intervening in any proceedings before or making or supporting any filings with
the PUCT, in order (x) to preserve and protect their business, operations,
goodwill or assets or (y) based on the advice of counsel, to fulfill the
contractual, legal or other duties and obligations that any such Person has in
respect of any such business, operations, goodwill or assets.
(b)    The foregoing sub-clause (a) of this Section 4.03 will not limit any of
the following NEE rights:
(i)    to appear and participate as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases, and to file any pleadings or documents in
connection therewith, so long as such appearances or filings, and the positions
advocated in connection therewith, do not violate the terms of this Agreement
and are not inconsistent with and do not violate the terms of the Alternative
E-Side Plan or the Merger Agreement; or
(ii)    to exercise any right, remedy, power or defense under any applicable
credit agreement, indenture, other loan agreement or applicable law that does
not violate the terms of this Agreement and is not inconsistent with and does
not violate the terms of the Alternative E-Side Plan or the Merger Agreement.










9





--------------------------------------------------------------------------------





Section 5.    Representations, Warranties, and Covenants. 
5.01.    Mutual Representations, Warranties, and Covenants. Each Party,
severally, and not jointly, represents, warrants, and covenants to each other
Party that:
(a)    Enforceability.  It is validly existing and in good standing under the
laws of the jurisdiction of its organization, and this Agreement is a legal,
valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to bankruptcy, reorganization, or liquidation, or otherwise
limiting creditors’ rights generally, or by equitable principles relating to
enforceability, and, in the case of the EFH/EFIH Debtors, entry of the PSA and
Merger Approval Order.
(b)    No Consent or Approval.  Except as expressly provided in this Agreement
(including the exhibits hereto), any Alternative E-Side Plan Document, any
Alternative E-Side Restructuring Document, or the Bankruptcy Code, no consent or
approval is required by any other person or entity in order for it to effectuate
the transactions contemplated by, and perform the respective obligations under,
this Agreement.
(c)    Power and Authority.  Except as expressly provided in this Agreement
(including the exhibits hereto) or the Bankruptcy Code, it has all requisite
corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the transactions contemplated by, and perform the
respective obligations under, this Agreement.
(d)    Governmental Consents. Subject to necessary Bankruptcy Court approval
and/or regulatory approvals associated with the transactions contemplated by
this Agreement, including any Bankruptcy Court approval and/or regulatory
approval for any Alternative E-Side Plan Document, the execution, delivery and
performance by it of this Agreement does not, and shall not, require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state, or other governmental authority or
regulatory body.
(e)    No Conflicts. Subject to necessary Bankruptcy Court approval and/or
regulatory approvals associated with the transactions contemplated by this
Agreement, including any Bankruptcy Court approval and/or regulatory approval
for any Alternative E-Side Plan Document, the execution, delivery, and
performance of this Agreement, does not and shall not violate any provision of
law, rules or regulations applicable to it in any material respect. Moreover,
the execution, delivery, and performance of this Agreement does not and shall
not: (i) violate its certificate of incorporation, bylaws, or other
organizational documents; or (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
contractual obligation to which it is a party, which conflict, breach, or
default, would have a material adverse effect on the transactions contemplated
by this Agreement.
Section 6.    ACKNOWLEDGEMENT. NOTWITHSTANDING ANY OTHER PROVISION HEREIN, THIS
AGREEMENT IS NOT AND SHALL NOT BE DEEMED TO BE AN OFFER WITH RESPECT TO ANY
SECURITIES OR SOLICITATION OF VOTES FOR THE ACCEPTANCE OF A PLAN OF
REORGANIZATION FOR PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR
OTHERWISE, AND ANY SUCH OFFER OR SOLICITATION MAY BE MADE ONLY IN COMPLIANCE
WITH ALL APPLICABLE


10





--------------------------------------------------------------------------------





SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY CODE.  THE RELEVANT PARTIES
WILL NOT SOLICIT ACCEPTANCES OF THE ALTERNATIVE E-SIDE PLAN, AS APPLICABLE, FROM
THE RELEVANT PARTIES IN ANY MANNER INCONSISTENT WITH THE BANKRUPTCY CODE OR
APPLICABLE NON-BANKRUPTCY LAW.
Section 7.    Certain Additional Chapter 11 Matters.
7.01.    [Reserved].
7.02.    For so long as this Agreement has not been terminated in accordance
with Section 8, each EFH/EFIH Debtor shall use its reasonable best efforts to:
(a) provide to counsel for NEE draft copies of all material motions, pleadings,
and other documents that such EFH/EFIH Debtor intends to file with any court or
regulatory body (including the Bankruptcy Court and the PUC but excluding the
IRS) relating to the Alternative E-Side Plan as it relates, directly or
indirectly, to the EFH/EFIH Debtors, or any of the other transactions
contemplated by this Agreement at least three (3) business days before the date
on which the EFH/EFIH Debtor intends to file any such document; provided,
however, that the EFH/EFIH Debtors shall provide to counsel for NEE draft copies
of the Alternative E-Side Disclosure Statement, Alternative E-Side Solicitation
Materials, proposed Alternative E-Side Disclosure Statement Order, PSA and
Merger Approval Motion, proposed PSA and Merger Approval Order, and proposed
Alternative E-Side Confirmation Order, at least five (5) business days before
the date on which the EFH/EFIH Debtor intends to file any such document;
provided further, however, that NEE acknowledges such three (3) or five (5)
business day period, as applicable, may not be reasonably practicable in all
cases and that in such cases the filing EFH/EFIH Debtor shall provide as much
advance notice as is reasonably practicable; and (b) incorporate all reasonably
requested comments, modifications, or amendments of NEE in any such motion,
pleading, or other document; provided further, however, that the Alternative
E-Side Confirmation Order shall be in a form and substance acceptable to NEE,
and the Alternative E-Side Confirmation Order shall not be, in any respect that
is materially adverse to NEE, altered, amended, modified or supplemented without
the consent of NEE.
7.03.    For so long as this Agreement has not been terminated in accordance
with Section 8, each EFH/EFIH Debtor and its Representatives shall use its
reasonable best efforts to (a) consult in advance with NEE to the extent
reasonably practicable, with respect to statements anticipated to be made on the
record in any court (including the Bankruptcy Court) or before any regulatory
body in connection with the Chapter 11 Cases that are related to the Alternative
E-Side Plan; and (b) consider in good faith all reasonably requested comments,
modifications, or amendments of NEE in any such statement described in (a).
7.04.    In the event that any order of any court (including the Bankruptcy
Court) or regulatory body (whether temporary, preliminary or permanent)
reasonably necessary to consummate the Alternative E-Side Plan and all other
transactions contemplated by this Agreement is appealed or a stay pending appeal
is sought, the Parties shall use their respective reasonable best efforts to
oppose the appeal or the stay pending appeal and seek the dismissal of any
appeal.








11





--------------------------------------------------------------------------------





7.05.    No EFH/EFIH Debtor shall, without the prior written consent of NEE,
request or apply for an order of the Bankruptcy Court (and, to the extent
reasonably requested by NEE prior to the entry of such order by the Bankruptcy
Court, each EFH/EFIH Debtor will use commercially reasonable efforts to
challenge any such request or application before the Bankruptcy Court) ordering
the substantive consolidation of the Chapter 11 estates of any of the EFH/EFIH
Debtors until the earlier of, with respect to each EFH/EFIH Debtor, (a) such
time as such EFH/EFIH Debtor has terminated this Agreement in accordance with
the terms of this Agreement, and (b) the consummation of the Alternative E-Side
Plan and all other transactions contemplated by this Agreement.
Section 8.    Termination Events.
8.01.    [Reserved].
8.02.    EFH/EFIH Debtor Termination Events. Except as expressly set forth
herein, this Agreement shall automatically terminate as between all Parties,
without further action by the Terminating EFH/EFIH Debtor (as defined below),
following the delivery to the other Parties of a written notice in accordance
with Section 10.11 hereof by such Terminating EFH/EFIH Debtor (a “Terminating
EFH/EFIH Debtor”), in the exercise of its discretion, upon the occurrence of or
any time after any of the following events has occurred and is continuing:
(a)    [Reserved];
(b)    a condition to the occurrence of the Effective Date, as defined and set
forth in the Alternative E-Side Plan, or to the closing of the transactions
contemplated by the Merger Agreement, that either (i) cannot be waived or (ii)
can be waived and is not timely waived by the entity or entities entitled to
waive it, becomes incapable of being satisfied; provided, further, however, that
the termination right in this clause (b) shall become effective five (5)
business days after delivery of a written notice by the Terminating EFH/EFIH
Debtor to the other Parties in accordance with Section 10.11 hereof;
(c)    the termination of the Merger Agreement in accordance with its terms;
(d)    the material breach by NEE of any of the commitments, representations,
warranties, or covenants of NEE as set forth in this Agreement and the Merger
Agreement, that would have a material adverse effect on the Alternative E-Side
Plan and the transactions contemplated by this Agreement; provided, however, if
such breach is capable of being cured, NEE shall have fifteen (15) business days
after receiving such notice to cure any such breach;
(e)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final and non-appealable
injunction, judgment, decree, charge, ruling, or order permanently restraining,
enjoining, rendering illegal, or otherwise prohibiting, directly or indirectly,
the transactions contemplated by this Agreement in accordance with this
Agreement; provided, however, that the termination right in this clause (e)
shall not be available if the Terminating EFH/EFIH Debtor (i) did not use its
reasonable best efforts to contest such injunction, judgment, decree, charge,
ruling, or order prior to its becoming final and non-appealable, or (ii)
directly or indirectly supported, or encouraged any other entity to directly or
indirectly support, any request for such a final and non-appealable injunction,
judgment, decree, charge, ruling, or order; provided, further, however, that
notwithstanding the foregoing, the Parties shall have thirty (30) business days
after issuance of such a final and non-appealable injunction, judgment,
12





--------------------------------------------------------------------------------





decree, charge, ruling, or order to obtain relief that would allow consummation
of the transactions contemplated by this Agreement in accordance with this
Agreement before the termination right in this clause (e) becomes effective;
(f)    an examiner with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code or a trustee shall have been appointed
in one or more of the Chapter 11 Cases with respect to any of the E-Side
Acquired Debtors; provided, however, that the termination right in this clause
(f) shall not be available if the Terminating EFH/EFIH Debtor directly or
indirectly supported, or encouraged any other entity to directly or indirectly
support, any request for the appointment of such an examiner or a trustee;
provided, further, however, that the termination right in this clause (f) shall
become effective five (5) business days after delivery of a written notice by
the Terminating EFH/EFIH Debtor to the other Parties in accordance with Section
10.11 hereof;
(g)    NEE files any motion or pleading with the Bankruptcy Court that is
inconsistent with this Agreement in any respect that is material and adverse to
the EFH/EFIH Debtors and such motion or pleading has not been withdrawn or is
not otherwise denied by the Bankruptcy Court within ten (10) business days of
receipt of notice by NEE that such motion or pleading is inconsistent with this
Agreement;
(h)    the entry of a ruling or order by the Bankruptcy Court or any other court
with appropriate jurisdiction that, in each case, would have the effect of
preventing consummation of the transactions contemplated by this Agreement in a
manner consistent with this Agreement; provided, however, that the termination
right in this clause (h) shall not be available if the Terminating EFH/EFIH
Debtor directly or indirectly supported, or encouraged any other entity to
directly or indirectly support, any request for such a ruling or order by the
Bankruptcy Court or any other court; provided, further, however, that
notwithstanding the foregoing, the Parties shall have thirty (30) business days
after issuance of such a ruling or order to obtain relief that would allow
consummation of the transactions contemplated by this Agreement in accordance
with this Agreement before the termination right in this clause (h) becomes
effective;
(i)    the conversion or dismissal of one or more of the Chapter 11 Cases,
unless such conversion or dismissal, as applicable, contemplates the
consummation of the transactions contemplated by this Agreement in a manner
consistent with this Agreement; provided, however, that the termination right in
this clause (i) shall not be available if the Terminating EFH/EFIH Debtor
directly or indirectly supported, or encouraged any other entity to directly or
indirectly support, any request for such a conversion or dismissal of the
Chapter 11 Cases; provided, further, however, that the termination right in this
clause (i) shall become effective five (5) business days after delivery of a
written notice by the Terminating EFH/EFIH Debtor to the other Parties in
accordance with Section 10.11 hereof;
(j)    all conditions to the occurrence of the EFH Effective Date (as defined
and set forth in the Alternative E-Side Plan) have been satisfied or waived but
the Alternative E-Side Plan is not consummated, due solely to some action by NEE
that is not contemplated by the Merger Agreement or Alternative E-Side Plan or
inaction by NEE (under circumstances where






13





--------------------------------------------------------------------------------





action by NEE is required by the Merger Agreement or Alternative E-Side Plan),
by the date that is thirty (30) days after the date upon which the last
condition to the occurrence of the EFH Effective Date has been satisfied or
waived; provided, however, that the EFH/EFIH Debtors hereby agree not to
terminate the Merger Agreement during such thirty (30) day period;
(k)    the Alternative E-Side Plan shall not have become effective by the
Initial Drop-Dead Date; provided, however, that if as of the Initial Drop-Dead
Date, all conditions to the occurrence of the Effective Date of the Alternative
E-Side Plan as it relates to the EFH/EFIH Debtors have been satisfied, other
than any condition relating to the governmental approvals required under the
Merger Agreement from the FERC or the PUC, or the Private Letter Ruling (if
applicable), and such approval or Private Letter Ruling is still capable of
being obtained within ninety (90) days, the right to terminate under this
Section 8.02 shall be extended for ninety (90) days for the purpose of
continuing to pursue such approval or Private Letter Ruling, unless the parties
to the Merger Agreement agree otherwise in writing (such date, the “Final
Drop-Dead Date”); or
(l)    until entry of the Alternative E-Side Confirmation Order, the board of
directors, the board of managers, or any such similar governing body of any
EFH/EFIH Debtor determines, in its sole discretion after consultation with its
independent financial advisors and outside legal counsel, and based on the
advice of such counsel, that proceeding with the Alternative E-Side Plan and the
transactions contemplated by this Agreement would be inconsistent with its
applicable fiduciary duties; provided that, a material breach of EFH Corp.’s or
EFIH’s obligations under Section 6.2 of the Merger Agreement has not provided
the basis for such determination.
8.03.    NEE Termination Events. Except as expressly set forth herein, this
Agreement shall automatically terminate as between all Parties, without further
action by NEE, following the delivery to the other Parties of a written notice
in accordance with Section 10.11 hereof by NEE, in the exercise of its
discretion, upon the occurrence of or any time after any of the following events
has occurred and is continuing, provided, that, NEE’s obligations under Section
4.03(a)(vi) shall survive any such termination as set forth herein:
(a)    the Alternative E-Side Plan shall not have been filed by August 5, 2016;
provided, further, however, that the termination right in this clause (a) shall
become effective five (5) business days after delivery of a written notice by
NEE to the other Parties in accordance with Section 10.11 hereof;
(b)    the PSA and Merger Approval Order shall not have been entered on
September 20, 2016; provided that entry of such order shall be deemed to occur
upon an oral indication by the Bankruptcy Court that it is approving or will
approve the EFH/EFIH Debtors’ entry into and performance under this Agreement
and the Merger Agreement; provided, further, however, that the termination right
in this clause (b) shall become effective five (5) business days after delivery
of a written notice by NEE to the other Parties in accordance with Section 10.11
hereof;
(c)    the Bankruptcy Court shall not have entered the Alternative E-Side
Disclosure Statement Order on September 20, 2016; provided that entry of such
order shall be deemed to occur upon an oral indication by the Bankruptcy Court
that it is approving or will approve the


14





--------------------------------------------------------------------------------





Alternative E-Side Disclosure Statement as containing “adequate information” as
required by section 1125 of the Bankruptcy Code; provided, further, however,
that the termination right in this clause (c) shall become effective five (5)
business days after delivery of a written notice by NEE to the other Parties in
accordance with Section 10.11 hereof;
(d)    the Bankruptcy Court shall not have entered the Alternative E-Side
Confirmation Order on or before December 15, 2016; provided that entry of such
order shall be deemed to occur upon an oral indication by the Bankruptcy Court
that it is approving or will approve confirmation of the Alternative E-Side
Plan; provided, further, however, that the termination right in this clause (d)
shall become effective five (5) business days after delivery of a written notice
by NEE to the other Parties in accordance with Section 10.11 hereof;
(e)    the Alternative E-Side Plan shall not have become effective by the
Initial Drop-Dead Date; provided, however, that if as of the Initial Drop-Dead
Date, all conditions to the occurrence of the Effective Date of the Alternative
E-Side Plan as it relates to the EFH/EFIH Debtors have been satisfied, other
than any condition relating to the governmental approvals required under the
Merger Agreement from the FERC or the PUC, or the Private Letter Ruling (if
applicable), and such approval or Private Letter Ruling is still capable of
being obtained within ninety (90) days, the right to terminate under this
Section 8.03(e) shall be extended until the Final Drop Dead Date;
(f)    [Reserved];
(g)    a condition to the occurrence of the Effective Date, as defined and set
forth in the Alternative E-Side Plan, or to the closing of the transactions
contemplated by the Merger Agreement, that either (i) cannot be waived or (ii)
can be waived and is not timely waived by the entity or entities entitled to
waive it, becomes incapable of being satisfied; provided, further, however, that
the termination right in this clause (g) shall become effective five (5)
business days after delivery of a written notice by NEE to the other Parties in
accordance with Section 10.11 hereof;
(h)    the termination of the Merger Agreement in accordance with its terms;
(i)    all conditions to the occurrence of the EFH Effective Date (as defined
and set forth in the Alternative E-Side Plan) have been satisfied or waived but
the Alternative E-Side Plan is not consummated, due solely to some action by any
EFH/EFIH Debtor that is not contemplated by the Merger Agreement or Alternative
E-Side Plan or inaction by any EFH/EFIH Debtor (under circumstances where action
by such EFH/EFIH Debtor is required by the Merger Agreement or Alternative
E-Side Plan), by the date that is thirty (30) days after the date upon which the
last condition to the occurrence of the EFH Effective Date has been satisfied or
waived;
(j)    amendment or modification of the Alternative E-Side Plan in a manner
inconsistent with this Agreement and materially adverse to NEE; provided,
however, that the termination right in this clause (j) shall not be available if
NEE directly or indirectly supported, or encouraged any other entity to directly
or indirectly support, any request for such an amendment or modification of the
Alternative E-Side Plan; provided, further, however, that the




15





--------------------------------------------------------------------------------





termination right in this clause (j) shall become effective five (5) business
days after delivery of a written notice by NEE to the other Parties in
accordance with Section 10.11 hereof;
(k)    the material breach by any of the other Parties of any of the
commitments, representations, warranties, or covenants of such breaching Party
as set forth in this Agreement or the Merger Agreement, that would have a
material adverse effect on the Alternative E-Side Plan and the transactions
contemplated by this Agreement; provided, however, if such breach is capable of
being cured, such breaching Party or Parties shall have fifteen (15) business
days after receiving such notice to cure any such breach;
(l)    the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final and non-appealable
injunction, judgment, decree, charge, ruling, or order permanently restraining,
enjoining, rendering illegal, or otherwise prohibiting, directly or indirectly,
the transactions contemplated by this Agreement in accordance with this
Agreement; provided, however, that the termination right in this clause (l)
shall not be available if NEE (i) did not use its reasonable best efforts to
contest such injunction, judgment, decree, charge, ruling, or order prior to its
becoming final and non-appealable, or (ii) directly or indirectly supported, or
encouraged any other entity to directly or indirectly support, any request for
such a final and non-appealable injunction, judgment, decree, charge, ruling, or
order; provided, further, however, that notwithstanding the foregoing, the
Parties shall have thirty (30) business days after issuance of such a final and
non-appealable injunction, judgment, decree, charge, ruling, or order to obtain
relief that would allow consummation of the transactions contemplated by this
Agreement in accordance with this Agreement before the termination right in this
clause (l) becomes effective;
(m)    an examiner with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code or a trustee shall have been appointed
in one or more of the Chapter 11 Cases with respect to any of the E-Side
Acquired Debtors; provided, however, that the termination right in this clause
(m) shall not be available if NEE directly or indirectly supported, or
encouraged any other entity to directly or indirectly support, any request for
the appointment of such an examiner or a trustee; provided, further, however,
that the termination right in this clause (m) shall become effective five (5)
business days after delivery of a written notice by NEE to the other Parties in
accordance with Section 10.11 hereof;
(n)    any EFH/EFIH Debtor files any motion or pleading with the Bankruptcy
Court that is materially and adversely inconsistent with this Agreement and such
motion or pleading has not been withdrawn or is not otherwise denied by the
Bankruptcy Court within ten (10) business days of receipt of notice by any
EFH/EFIH Debtor that such motion or pleading is inconsistent with this
Agreement;
(o)    the entry of a ruling or order by the Bankruptcy Court or any other court
with appropriate jurisdiction which, in each case, would have the effect of
preventing consummation of the transactions contemplated by this Agreement in a
manner consistent with this Agreement; provided, however, that the termination
right in this clause (o) shall not be available if NEE directly or indirectly
supported, or encouraged any other entity to directly or indirectly support, any
request for such a ruling or order by the Bankruptcy Court or any other court;
provided, further, however, that notwithstanding the foregoing, the Parties
shall have thirty (30) business




16





--------------------------------------------------------------------------------





days after issuance of such a ruling or order to obtain relief that would allow
consummation of the transactions contemplated by this Agreement in accordance
with this Agreement before the termination right in this clause (o) becomes
effective; or
(p)    the conversion or dismissal of one or more of the Chapter 11 Cases,
unless such conversion or dismissal, as applicable, contemplates the
consummation of the transactions contemplated by this Agreement in a manner
consistent with this Agreement; provided, however, that the termination right in
this clause (p) shall not be available if NEE directly or indirectly supported,
or encouraged any other entity to directly or indirectly support, any request
for such a conversion or dismissal of the Chapter 11 Cases; provided, further,
however, that the termination right in this clause (p) shall become effective
five (5) business days after delivery of a written notice by NEE to the other
Parties in accordance with Section 10.11 hereof.
8.04.    Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated, upon written notice to all other Parties in
accordance with Section 10.11, by mutual agreement among all of the following:
(a) NEE and (b) the EFH/EFIH Debtors.
8.05.    Termination Upon Completion of the Restructuring Transactions.  This
Agreement shall terminate automatically upon the occurrence of the Effective
Time (as defined in the Merger Agreement), without any further required action
or notice.
8.06.    Limitation on Termination. The Parties acknowledge and agree that a
Party’s ability to terminate this Agreement shall only be available for so long
as the event, condition or circumstance giving rise to such termination right is
continuing at the time of such termination.
8.07.    Effect of Termination. No Party may terminate this Agreement if such
Party failed to perform or comply in all material respects with the terms and
conditions of this Agreement, and such failure to perform or comply caused, or
resulted in, the occurrence of one or more termination events specified herein.
The date on which termination of this Agreement is effective in accordance with
Section 8 shall be referred to as an “Agreement Termination Date.” Upon the
occurrence of an Agreement Termination Date, except as expressly provided in
this Agreement, (a) this Agreement shall be of no further force and effect, and
(b) each Party shall be released from its commitments, undertakings, and
agreements under this Agreement and shall have the rights that it would have
had, had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the transactions contemplated by this Agreement
or otherwise, that it would have been entitled to take had it not entered into
this Agreement; provided, however, that Section 4.03(a)(vi), this Section 8.07,
Section 10.04, Section 10.06, Section 10.08, Section 10.10, Section 10.11,
Section 10.12 and Section 10.14 shall survive termination of this Agreement.
Notwithstanding anything to the contrary in this Agreement, the foregoing shall
not be construed to prohibit any of the Parties from contesting whether any such
termination is in accordance with the terms of this Agreement. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict any right of any Party, or the
ability of any Party to protect and preserve its rights, remedies, and
interests, including its claims against any EFH/EFIH Debtor or any other Party.
Nothing in this Section 8.07 shall restrict any EFH/EFIH Debtor’s right to
terminate this Agreement in accordance with Section 8.02(l).






17





--------------------------------------------------------------------------------





In addition, and for the avoidance of doubt, the termination rights and effect
of termination provided for under this Section 8 apply only to this Agreement
(without reference to the exhibits). The applicable termination rights and
effect of termination of other agreements between or among any of the Parties,
including those attached to this Agreement as exhibits, are governed according
to the respective terms and conditions of such agreements.
Section 9.    Amendments. This Agreement may not be modified, amended, or
supplemented in any manner except in writing signed by (i) NEE and (ii) each of
the EFH/EFIH Debtors. Any proposed modification, amendment, or supplement that
is not approved by the requisite Parties as set forth above shall be ineffective
and void ab initio. For the avoidance of doubt, the limitations and requirements
for amendment, modification, or supplementation provided for in this Section 9
apply only to this Agreement (without references to the exhibits).
Notwithstanding anything to the contrary in this Agreement, the applicable
limitations and requirements to modify, amend, supplement, or waive any
provision of other agreements between or among any of the Parties, including
those attached to this Agreement as exhibits, are governed according to the
respective terms and conditions of such agreements.
Section 10.    Miscellaneous.
10.01.    Further Assurances.  Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Alternative E-Side Plan and the
transactions contemplated by this Agreement.
10.02.    Complete Agreement.  This Agreement (including any exhibits or
schedules hereto including as actually executed) and the other agreements named
herein constitute the entire agreement of the Parties with respect to the
subject matter hereof, and cancel, merge and supersede all other prior or
contemporaneous oral or written agreements, understandings, representations and
warranties both written and oral, among the Parties, with respect to the subject
matter hereof. Each Party hereto agrees that, except for the representations and
warranties contained in this Agreement, none of the Parties make any other
representations or warranties, and each Party hereby disclaims any other
representations or warranties, express or implied, or as to the accuracy or
completeness of any other information, made by, or made available by, itself or
any of its representatives, with respect to, or in connection with, the
negotiation, execution or delivery of this Agreement or the transactions
contemplated by this Agreement, notwithstanding the delivery or disclosure to
the other or the other’s representatives of any documentation or other
information with respect to any one or more of the foregoing. 
10.03.    Headings.  The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.
10.04.    GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE


18





--------------------------------------------------------------------------------





EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION. Each of the parties hereto (i) submits to the
exclusive jurisdiction of the Bankruptcy Court, or, if the Bankruptcy Court
declines to accept jurisdiction over a particular matter, then the Chancery
Court of the State of Delaware, and if the Chancery Court of the State of
Delaware declines jurisdiction, then any state or federal court sitting in
Delaware (the “Chosen Courts”) in any action or proceeding arising out of or
relating to this Agreement, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in the Chosen Courts and (iii)
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the parties hereto agrees that a final
judgment (subject to any appeals therefrom) in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law. Each of the parties
hereto hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated by this Agreement in
the Chosen Courts in accordance with the provisions of this Section 10.04. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in the Chosen Courts. Each of the parties hereto hereby
irrevocably and unconditionally consents to service of process in the manner
provided for notices in Section 10.11. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
10.05.    [Reserved].
10.06.    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND














19





--------------------------------------------------------------------------------





(D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.06.
10.07.    Counterparts.  This Agreement may be executed in any number of
counterparts (including by electronic means), each such counterpart being deemed
to be an original instrument, and all such counterparts taken together
constituting one and the same agreement.
10.08.    Interpretation and Rules of Construction.  This Agreement is the
product of negotiations among the Parties, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof. The
Parties were each represented by counsel during the negotiations and drafting of
this Agreement and continue to be represented by counsel. In addition, this
Agreement shall be interpreted in accordance with section 102 of the Bankruptcy
Code.
10.09.    Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors and permitted
assigns, as applicable. There are no third party beneficiaries under this
Agreement, and, except as otherwise expressly permitted herein, the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or
transferred to any other person or entity.
10.10.    Independent Due Diligence and Decision Making. Each of NEE and each
EFH/EFIH Debtor hereby confirms that it is (a) a sophisticated party with
respect to the matters that are the subject of this Agreement, (b) has had the
opportunity to be represented and advised by legal counsel in connection with
this Agreement and acknowledges and agrees that it voluntarily and of its own
choice and not under coercion or duress enters into the Agreement, (c) has
adequate information concerning the matters that are the subject of this
Agreement, and (d) has independently and without reliance upon any other Party
hereto, or any of their affiliates, or any officer, employee, agent or
representative thereof, and based on such information as it has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that it has relied upon each other Party’s express representations,
warranties, and covenants in this Agreement. 
10.11.    Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):














20





--------------------------------------------------------------------------------





(a)    if to the EFH/EFIH Debtors, to:
Energy Future Holdings Corp.
1601 Bryan Street,
Dallas, Texas 75201
Attention: Stacey Dore, Andrew Wright, and Cecily Gooch
E-mail addresses: stacey.dore@energyfutureholdings.com
andrew.wright@energyfutureholdings.com
cecily.gooch@energyfutureholdings.com


with copies (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Facsimile: (212) 446-4900
Attention: Edward O. Sassower, P.C., Stephen E. Hessler, and Brian E. Schartz
E-mail addresses: edward.sassower@kirkland.com
stephen.hessler@kirkland.com
brian.schartz@kirkland.com
--and--


Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Facsimile: (312) 862-2200
Attention: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C., Chad J. Husnick,
and Steven N. Serajeddini
E-mail addresses: james.sprayregen@kirkland.com
marc.kieselstein@kirkland.com,
chad.husnick@kirkland.com
steven.serajeddini@kirkland.com


--and--


Proskauer Rose LLP
Three First National Plaza
70 W. Madison Street, Suite 3800
Chicago, Illinois 60602
Facsimile: (312) 962-3551
Attention: Jeff J. Marwil, Mark. K. Thomas, and Peter J. Young
E-mail addresses: jmarwil@proskauer.com
mthomas@proskauer.com
pyoung@proskauer.com


--and--


21





--------------------------------------------------------------------------------





Cravath Swaine and Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Facsimile: (212) 474-3700
Attention: Philip Gelston
E-mail address: pgelston@cravath.com
--and--
Jenner & Block LLP
919 Third Avenue
New York, New York 10022
Facsimile: (212) 891-1699
Attention: Richard Levin
E-mail address: rlevin@jenner.com
--and--


Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Facsimile: (213) 683-4022
Attention: Thomas B. Walper and Seth Goldman
E-mail addresses: thomas.walper@mto.com
seth.goldman@mto.com


(b)    if to NEE, to:
NextEra Energy, Inc.
700 Universe Blvd.
Juno Beach, FL 33408
Attention: Mark Hickson and Charles E. Sieving
E-mail addresses: mark.hickson@nexteraenergy.com
charles.sieving@nexteraenergy.com


with copies (which shall not constitute notice) to:


Chadbourne & Parke LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Howard Seife and Andrew Rosenblatt
E-mail addresses: hseife@chadbourne.com
arosenblatt@chadbourne.com












22





--------------------------------------------------------------------------------





or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received. 


10.12.    Waiver. If the Alternative E-Side Plan is not consummated with respect
to the EFH/EFIH Debtors, or if this Agreement is terminated for any reason, the
Parties fully reserve any and all of their rights, except as otherwise expressly
set forth in this Agreement. Pursuant to Federal Rule of Evidence 408 and any
other applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or to pursue the consummation of the Alternative
E-Side Plan.
10.13.    Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, that such breach would represent irreparable harm, and that each
non-breaching Party shall be entitled to specific performance of the terms
hereof and injunctive or other equitable relief (without the posting of any bond
and without proof of actual damages), including an order of the Bankruptcy Court
or other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder, in addition to any other remedy at law or
equity; provided, however, that no Party shall be liable for special, indirect,
consequential, or punitive damages arising out of, in connection with, or
relating to this Agreement or any agreement or instrument contemplated hereby.
10.14.    Several, Not Joint, Claims. The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.
10.15.    Severability. If any term or other provision of this Agreement shall
be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Agreement is not affected in any manner materially adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the essential terms and
conditions of this Agreement are fulfilled to the extent possible.
10.16.    Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.


[Remainder of page intentionally left blank.]




















23





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
NEXTERA ENERGY, INC.


JAMES L. ROBO
Name: James L. Robo
Title: Chairman, President and
Chief Executive Officer


Address:


NextEra Energy, Inc.
700 Universe Blvd.
Juno Beach, FL 33408






































































24





--------------------------------------------------------------------------------







EFH/EFIH DEBTOR SIGNATURE PAGES


Energy Future Holdings Corp.
Ebasco Services of Canada Limited
EEC Holdings, Inc.
EECI, Inc.
EFH Australia (No. 2) Holdings Company
EFH Finance (No. 2) Holdings Company
EFH FS Holdings Company
EFH Renewables Company LLC
EFIH Finance Inc.
Energy Future Intermediate Holding Company LLC
Generation Development Company LLC
LSGT Gas Company LLC
LSGT SACROC, Inc.
NCA Development Company LLC
TXU Receivables Company






ANTHONY R. HORTON
Name: Anthony R. Horton
Title: Senior Vice President & Treasurer








--------------------------------------------------------------------------------







EXHIBIT A


Merger Agreement








Filed as Exhibit 2.1 to this Form 8-K







--------------------------------------------------------------------------------









EXHIBIT B








Filed as Exhibit 2.2 to this Form 8-K





